DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Comment Re: Proposed Examiner’s Amendment
It is noted that on 4/16/2021, Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance.  Said proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.

Election/Restrictions
Claims 40-43 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election (of Invention II, drawn to “an apparatus for metal-cutting machining of wear-affected bit-head-proximal end regions of bit holders of a road milling machine, and Species I of Figure 3) was made without traverse in the reply filed on 12/12/2019.

Drawings
The drawings were received on 11/30/2017 and 8/4/2020.  In light of the cancellation of claim 33, these drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 35-39, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackman (U.S. Patent No. 3,893,263 A).
Claim 32:  Figures 1 and 4 of Jackman show an apparatus having a rotary actuator (54+65+66) including an output member (65+66) that is rotatable about an actuator rotation axis.  The apparatus further includes a material removing tool (69).  As to the material removing tool (69), it is rotatable about a tool rotation axis, and it is held on the output member (65+66) by a nut (71).
It is also noted that the output member (65+66) and the material removing tool (69) are coupled such that they are rotatable together.
Next, be advised that the apparatus of Jackman is inherently capable of performing the claimed intended use of “metal-cutting machining of wear-affected bit-head-proximal end regions of bit holders of a road milling machine,” simply by supplying bit holders of a road milling machine that have wear-affected bit-head-proximal end regions, and placing the material removing region of the material removing tool (69) in operative contact therewith.  
The apparatus of Jackman further comprises a positioning arbor, which extends along an arbor axis.  In Figure 1, the positioning arbor is shown as being received within a pipe (8).  Also, from the perspective of Figures 1 and 4, said arbor axis extends vertically through a shaft (13).  (Said shaft (13) can best be seen in Figure 4).  Further, said positioning arbor of Jackman is configured to be introduced into a bit receptacle of at least one bit holder.  That is to say that when 25 has welded thereto a first plate (36) and a first gusset (31).  Likewise, space tube 25a has welded thereto a second plate (36a) and a second gusset (37).  
As to the abutment segment, it is slip fit over the mandrel tube (9), which in turn is located radially remotely from the arbor axis and faces away from the arbor axis in a direction having a radial component.  It is reiterated that arbor axis extends vertically through the positioning arbor’s shaft (13).  Since the abutment segment is slip fit over the mandrel tube (9) [column 4, line 36-38], it too is located radially remotely from the arbor axis and faces away from the arbor axis in a direction having a radial component.  This is also apparent in at least Figure 4 of Jackman.  Furthermore, the abutment segment “is configured for abutment against an inner wall of the bit receptacle opening.”  Examiner notes that Jackman discloses that the abutment surface (32), which is formed as a spring belting, being expanded and gripping the inner surface of the pipe (8) [column 3, line 67 – column 4, line 2].  It is reiterated that like the at least one bit holder that the pipe (8) is a hollow cylindrical element.  Moreover, the abutment surface (32) of the abutment segments extends continuously completely around both the associated circular mandrel plates (26, 27) and the arbor axis.  


    PNG
    media_image1.png
    821
    1004
    media_image1.png
    Greyscale



Regarding the tool rotation axis, from the perspective of Figure 4 of Jackman, it extends vertically through the material removing tool (69) and output member (65+66).  Note that a second version of annotated Figure 4 has been annotated and provided below so as to show the tool rotation axis and the arbor axis.  

    PNG
    media_image2.png
    794
    993
    media_image2.png
    Greyscale

76 is not pivoted about the associated pin (77) from the position that block 76 is disposed in within Figure 4, said tool rotation axis will always remain parallel to and spaced laterally from the arbor axis.  Please note that when the material removing tool (69) is moved laterally toward the arbor axis via rotation of a rod (79), its material removing region can machine and remove material from the flat end surface.  In order to make this point more clear, Examiner has annotated Figure 4 by adding the pipe (8) therein.  The annotated figure shows therein how the material removing tool (69) is arranged to machine a top end of pipe (8), and in doing so, material is removed from the flat end surface.  Essentially, a step-shaped cut can be made in the pipe’s (8) top end, and in cutting that step, material will be removed from the flat end surface.  

    PNG
    media_image3.png
    901
    1074
    media_image3.png
    Greyscale

Lastly, it is reiterated that like the at least one bit holder, the pipe (8) of Jackman is a hollow cylindrical element.  Noting this, when the at least one bit holder having the bit receptacle opening is supplied, the apparatus of Jackson can be configured such that its tool rotation axis is always parallel and spaced laterally apart from the arbor axis (like described above) so that the material removing tool (69) of said apparatus is arranged to machine a flat end surface extending normal to the arbor axis and surrounding a bit introduction orifice of the bit receptacle opening of the at least one bit holder (like described above with respect to the pipe (8)) when the positioning arbor is received in the bit receptacle opening.  

Claim 35:  The material removing tool (69) is rotatable both around the tool rotation axis and around the arbor axis.  Please note that the material removing tool (69) is set in rotation about the tool rotation axis by the rotary actuator (54+65+66).  Also, the material removing tool (69) is rotatable about the arbor axis by a sprocket and chain drive consisting of a gear motor (44).  It is noted that Jackman advises that material removing tool (69) can, for example, be rotated around the pipe (8) if the pipe (8) is of a length which is difficult to rotate and in such case said pipe (8) is held stationary [column 4, lines 15-19].  

Claim 36:  As was noted above in the rejection of claim 32, the positioning arbor comprises a mandrel tube (9), a shaft (13), and an abutment segment.  Regarding said shaft (13), it constitutes an arbor core (13).  Examiner reiterates that the abutment segment comprises the first set of mandrel plates (26, 27), the abutment surface (32), the pair of spacer tubes (25, 25a), the second set of mandrel plates (28, 29), and the second abutment surface (39).
	As can be seen within Figure 4, the arbor core (13) is located radially inwardly from the abutment segment.  Note that the abutment segment extends continuously completely around the arbor core (13).  Lastly, the abutment segment and the arbor core (13) are rotatable relative to one another around the arbor axis.  When the arbor core (13) is set in rotation through rotation of the corresponding hand wheel (18) (see Figure 4), the arbor core (13) rotates about the arbor axis relative to the abutment segment.  

Claim 37:  Examiner directs attention to Figure 4 in which a tool carrier (61) can be seen.  It is noted that the tool carrier (61) comprises a bearing housing (64) and bearings (68) to which the material removing tool (69) is connected via the tool shaft (65) of the output member (65+66).  Please note that when the grinding motor (54) of the rotary actuator (54+65+66) is actuated, the 

Claim 38:  Regarding the tool carrier (61), it is coupled to the positioning arbor by way of intermediate structure, including but not limited to a carriage (73), an upper plate member (1), a lower plate member (2), and a block (10).  Note that the tool carrier (61) and the mandrel tube (9) of the positioning arbor move together about the arbor axis, for example, when the gear motor (44) of the apparatus is actuated.  

Claim 39:  As was noted above in the rejection of claim 32, the positioning arbor comprises a mandrel tube (9), a shaft (13), and an abutment segment.  Regarding said mandrel tube (9), it constitutes an arbor core (9).  Examiner reiterates that the abutment segment comprises the first set of mandrel plates (26, 27), the abutment surface (32), the pair of spacer tubes (25, 25a), the second set of mandrel plates (28, 29), and the second abutment surface (39).
	As can be seen within Figure 4, the arbor core (9) is located radially inwardly from the abutment segment.  Regarding the tool carrier (61), it is coupled to the arbor core (9) by way of intermediate structure, including but not limited to a carriage (73), an upper plate member (1), a lower plate member (2), and a block (10).  Please note that the tool carrier (61) and arbor core (9) are rotatable together around the arbor axis relative to the abutment segment.  This is possible because the abutment segment is only slip fitted over the arbor core (9) [column 4, line 36-38].  Therefore, when the abutment segment is fixed from rotation, the arbor core (9) and the attached tool carrier (61) can rotate together around the arbor axis relative to said abutment segment.  

Claim 44:  With regards to the output member (65+66), it includes each of a motor shaft (66) and tool shaft (65).  Note that the actuator rotation axis extends through said motor shaft (66) and said 

Claim 45:  As can be seen in Figure 4 of Jackman, the positioning arbor further comprises a stop (11+12+30), which is defined on a longitudinal end of the positioning arbor farthest away from the material removing tool (69).  Regarding the stop (11+12+30), it is configured to limit advancement of the positioning arbor along the arbor axis into the bit receptacle opening.  This will now be explained.
When the shaft (13), which is threaded into the end member (11) of the stop (11+12+30), is rotated by way of rotation of the hand wheel (18), said stop (11+12+30) is moved inwardly against mandrel plate 26 of the abutment segment (26+27+32).  In moving inwardly against mandrel plate 26, the first set of mandrel plates (26, 27) of the abutment segment are compressed, thereby expanding the abutment surface (32) of the abutment segment outwardly to grip the inner surface of the pipe (8) [column 3, line 61 – column 4, line 2], said pipe (8) again being a hollow cylindrical element like the bit receptacle opening.  When the abutment surface (32) grips the inner surface of the pipe (8)/bit receptacle opening, advancement of the positioning arbor is limited along the arbor axis.  Thus, by moving inwardly against mandrel plate 26, the stop (11+12+30) causes the abutment surface (32) to expand, which results in advancement of the positioning arbor being limited along the arbor axis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jackman (U.S. Patent No. 3,893,263 A) in view of Paulsen (Germany Publication No. DE 102013112973 A1).   
Please note that Paulsen was cited on the IDS filed on 2/14/2018.  Please also note that an EPO machine translation of Paulsen is relied upon below.  Said EPO machine translation was previously furnished by Examiner with the non-final rejection mailed on 5/26/2020.  
Claim 48:  The pipe (8) of Jackman is not disclosed as being a bit holder.  Based on the foregoing, Jackman does not disclose that apparatus of claim 32 “in combination with the bit holder.”  (It is noted that the “bit holder” was not interpreted by Examiner to be positively recited by Applicant in claim 32).  
	Figure 9 of Paulsen though, shows a road milling machine (35) on which are distributed a plurality of quick-change bit holders (70).  Turning now to Figure 1, an exemplary bit holder (70) can be seen in which a chisel (10) is received.  Figure 1 illustrates the exemplary bit holder (70) as comprising a bit receptacle opening (72) in a projection (71) thereof.  Said bit receptacle opening is shown in Figure 1 as extending along a receptacle axis into the bit holder (70).  Please note that dashed line of Figure 1 is said receptacle axis.  Also note that according to Paulsen, the disk (20) shown in Figure 1 causes the projection (71) of the exemplary bit holder (70) to become worn over time [EPO machine translation, paragraph 0039].  For example, the disk (20) causes the end face of 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pipe (8) of Jackman with an exemplary quick-change bit holder (70) of the road milling machine (35) of Paulsen, when it is has been determined that the projection (71) of the exemplary quick-change bit holder (70) of Paulsen has been worn such that the end face thereof requires reworking.  

Claim 49:  Regarding the combination of Jackman and Paulsen, when the positioning arbor of the apparatus is introduced into the bit receptacle opening (72), the arbor axis and the receptacle axis will be collinear with one another.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jackman (U.S. Patent No. 3,893,263 A).
Claim 53:  As was noted above in the rejection of claim 32, the positioning arbor comprises a mandrel tube (9), a shaft (13), and an abutment segment.  The abutment segment in turn comprises the first set of mandrel plates (26, 27), the abutment surface (32), the pair of spacer tubes (25, 25a), the second set of mandrel plates (28, 29), and the second abutment surface (39). 
	Jackman though, does not provide disclosure on “the abutment segment extends along the arbor axis over a distance longer than a diameter of the inner wall of the bit receptacle opening when the abutment surface is engaged with the inner wall of the bit receptacle opening.”  Please note that Figure 1 of Jackman has been annotated and provided on the next page so as to point out the distance over which the abutment segments extends along the arbor axis.  

    PNG
    media_image4.png
    874
    909
    media_image4.png
    Greyscale

	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  With respect to the apparatus of Jackman, since the only difference between the apparatus of Jackson and the claimed device is the relative dimensions of the claimed device and the inner wall of the bit receptacle opening, and because the apparatus of Jackman does not perform differently not patentably distinct from the apparatus of Jackman.

Claim 54:  As was noted above in the rejection of claim 32, the positioning arbor comprises a mandrel tube (9), a shaft (13), and an abutment segment.  The abutment segment in turn comprises the first set of mandrel plates (26, 27), the abutment surface (32), the pair of spacer tubes (25, 25a), the second set of mandrel plates (28, 29), and the second abutment surface (39). 
	Jackman though, does not provide disclosure on “the abutment segment extends along the arbor axis over a distance at least twice a diameter of the inner wall of the bit receptacle opening when the abutment surface is engaged with the inner wall of the bit receptacle opening.”  Please note that Figure 1 of Jackman has been annotated and provided on the next page so as to point out the distance over which the abutment segment extends along the arbor axis.  

    PNG
    media_image4.png
    874
    909
    media_image4.png
    Greyscale

	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  With respect to the apparatus of Jackman, since the only difference between the apparatus of Jackson and the claimed device is the relative dimensions of the claimed device and the inner wall not patentably distinct from the apparatus of Jackman.


Response to Arguments
Applicant’s arguments with respect to claims 32, 53, and 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 55-57 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722